Citation Nr: 1760987	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  11-05 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a nervous condition.

2. Whether new and material evidence has been received to reopen a claim of service connection for carpal tunnel syndrome.

3. Whether new and material evidence has been received to reopen a claim of service connection for a head disability.

4. Whether new and material evidence has been received to reopen a claim of service connection for a left arm fracture.

5. Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability.

6. Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.

7. Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

8. Entitlement to service connection for posttraumatic stress disorder (PTSD).

9. Entitlement to service connection for an acquired psychological disorder other than PTSD, to include schizophrenia, obsessive compulsive disorder, adjustment disorder, and major depression.

10. Entitlement to service connection for carpal tunnel syndrome.

11. Entitlement to service connection for a head disability. 

12. Entitlement to service connection for residuals of a left arm fracture.

13. Entitlement to service connection for a right foot disability.

14. Entitlement to service connection for a left foot disability.

15. Entitlement to service connection for a neck disability.

16. Entitlement to an initial evaluation for a right lower eyelid injury in excess of 10 percent disabling.

17. Entitlement to an initial evaluation for hiatal hernia in excess of 10 percent disabling.

18. Entitlement to an initial evaluation for right shoulder impingement syndrome with shoulder strain and rotator cuff tear in excess of 40 percent disabling.

19. Entitlement to a compensable evaluation for bilateral hearing loss.

20. Entitlement to an increased evaluation for lumbosacral spine strain and intervertebral disc syndrome with left sciatic nerve involvement in excess of 20 percent disabling. 

21. Entitlement to an effective date prior to August 29, 2013 for right shoulder impingement syndrome with shoulder strain and rotator cuff tear.

22. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 29, 2013.

23. Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 12, 1982 to October 9, 1982 and from July 27, 1983 to July 26, 1986. He also served from July 27, 1986 to September 17, 1996, with an other than honorable discharge; that period of service has been deemed dishonorable for VA purposes.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) in May 2009 (granting service connection for a right lower eyelid injury at 10 percent disabling, effective October 30, 2006; continuing a 10 percent disabling rating for hiatal hernia; denying service connection for carpal tunnel syndrome, schizophrenia, obsessive compulsive disorder, and PTSD; and denying to reopen a claim for adjustment disorder), May 2010 (continuing the evaluation for lumbosacral spine strain at 10 percent disabling; and denying service connection for a head condition, left arm fracture, right foot disability, left foot disability, and neck disability), March 2013 (continuing a noncompensable rating for bilateral hearing loss), July 2014 (granting service connection for right should impingement syndrome at 40 percent disabling, effective August 23, 2013), and August 2014 (denying entitlement to automobile and adaptive equipment or adaptive equipment only). In August 2010, the Veteran testified at a RO hearing before a Decision Review Officer; a transcript of that hearing is in the record. An interim September 2010 rating decision increased the Veteran's rating for his lumbosacral spine to 20 percent disabling, effective October 27, 2008.

The Board observes that, in June 2008, the Veteran sought service connection for PTSD. In the May 2009 rating decision, the RO adjudicated the Veteran's claim as new claims of service connection for PTSD, schizophrenia, and obsessive compulsive disorder. However, the Board notes the RO denied an original claim of service connection for a "nervous condition," in a June 1996 rating decision. The Board finds that the Veteran's current psychological disorder claims stem from the same factual basis as the nervous condition claim and is thus indistinguishable from it. See, e.g., October 1991 Application for Compensation (requesting service connection for a "mental illness," and July 2008 correspondence (attaching evidence "in support of [the Veteran's] ongoing claim to [service connection for a] mental cond[ition]."). As such, the Board must consider all the psychological disorder claims as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (defining "factual basis" of a Veteran's claim for service connection as the Veteran's underlying disease or injury). Therefore, the Board has recharacterized the issue on the title page of this decision and will address it accordingly. 

Although the RO reopened the Veteran's claims of service connection for a nervous condition (by characterizing and adjudicating claims for schizophrenia, obsessive compulsive disorder, and PTSD), carpal tunnel syndrome, a head disability, a left arm fracture, a right foot disability, a left foot disability, and a neck disability by deciding the issues on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's various claims of service connection for psychiatric disabilities to encompass PTSD and any acquired psychological disorder other than PTSD, as reflected on the title page.

The Veteran underwent a new VA examination in January 2008, which is within one year of the December 2007 decision granting service connection for a hiatal hernia with a noncompensable evaluation. Accordingly, that rating decision is not considered final, and the claim has been characterized as for an increased initial evaluation.

The Veteran was granted TDIU, effective August 29, 2013, in a January 2017 rating decision. However, the record indicates that the Veteran's service-connected disabilities may have prevented him from working during the entire appeal period. Because a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page and characterized to reflect that the relevant appeal period is prior to August 29, 2013. 

The following issues of are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, carpal tunnel syndrome, a head disability, a left arm fracture, a right foot disability, a left foot disability, and a neck disability; entitlement to increased ratings for bilateral hearing loss and lumbosacral spine strain; and entitlement to automobile and adaptive equipment or for adaptive equipment only. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. An unappealed June 1996 rating decision denied the Veteran's original claim of service connection for a nervous condition based on a finding that there was no in-service occurrence during the Veteran's honorable periods of service and was not present within one or two years after discharge from an honorable period of service. A December 2007 rating decision denying service connection for obsessive compulsive disorder and schizophrenia did not become final because new and material evidence was submitted within one year of adjudication.

2. Evidence received since the June 1996 rating decision tends to show that the Veteran had major depressive disorder (a.k.a., a nervous condition) during service.

3. An unappealed December 2007 rating decision denied the Veteran's claims of service connection for carpal tunnel syndrome (based on a finding of no in-service occurrence or a causal relation between the Veteran's disability and his military service), a head disability (based on a finding no current diagnosis), a left arm fracture (based on a finding of no in-service occurrence or a causal relation between the Veteran's disability and his military service), a right foot disability (based on a finding of no current diagnosis), a left foot disability (based on a finding of no current diagnosis), and a neck disability (based on a finding of no current diagnosis). 

4. Evidence received since the December 2007 rating decision tends to show that the Veteran experienced carpal tunnel syndrome symptoms during service, has a current diagnosis relating to his head, had an in-service occurrence for his left arm fracture, currently has right and left foot disabilities, and has a neck disability.

5. The Veteran's right lower eyelid injury is manifested in a scar that is at least one-quarter inch wide at its widest part; it is not painful, unstable, at least five or more inches in length, or adherent to underlying tissue; it does not have a surface contour elevated or depressed on palpatation, a hypo- or hyperpigmented area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.

6. It is at least in equipoise that the Veteran's hiatal hernia is manifested in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health; he did not have symptoms of material weight loss and melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

7. The Veteran does not have ankylosis of the scapulohumeral articulation or impairment of the humerus.

8. In July 2014, the Veteran was granted service connection for right shoulder impingement syndrome with shoulder strain and rotator cuff tear, effective August 29, 2013, based on the date such claim was filed; the claim in question was not received within a year of discharge and there is no evidence that the Veteran ever submitted a previous claim for such benefit.

9. The Veteran's service-connected spine, shoulder, and left leg disabilities render him unable to secure and follow substantially gainful employment from January 19, 2007 to August 28, 2013. 


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claims of service connection for a nervous condition, carpal tunnel syndrome, a head disability, a left arm fracture, a right foot disability, a left foot disability, and a neck disability may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for an initial disability rating in excess of 10 percent disabling for a right lower eyelid injury have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (Code) 7800 (2017).

3. The criteria for an initial disability rating of 30 percent disabling, but no higher, for the Veteran's hiatal hernia have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.112, 4.114, Code 7346 (2017).

4. The criteria for an initial disability rating in excess of 40 percent disabling for right shoulder impingement syndrome with shoulder strain and rotator cuff tear have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5201 (2017).

5. An earlier effective date for the award of service connection for right shoulder impingement syndrome with shoulder strain and rotator cuff tear is not warranted. 38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

6. The criteria for entitlement to TDIU from January 19, 2007 to August 28, 2013 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the claims being denied herein. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a final June 1996 rating decision denying service connection for a nervous condition, the AOJ determined that the evidence of record did not reflect in-service occurrence and was not present within one or two years after discharge from an honorable period of service. A December 2007 rating decision denied, inter alia, claims of service connection for schizophrenia, obsessive compulsive disorder, carpal tunnel syndrome, a left arm fracture, a right and left foot disability, and a head disability. Schizophrenia was denied based on a finding of no new and material evidence. Obsessive compulsive disorder and carpal tunnel syndrome were denied based on a finding of no in-service occurrence or relationship between the Veteran's disability and his military service. Service connection for a left arm fracture was denied based on a finding of no in-service occurrence or a causal relationship between the Veteran's disability and his service, and his right and left foot disabilities and head disability claims were denied based on a finding of the Veteran having no current disability. 

Since December 2007 (and therefore also since June 1996), the Veteran submitted a March 2008 letter by Dr. L. Hughes, MD, who stated that it is more probable than not the Veteran had undiagnosed symptoms of major depressive disorder during service; the letter was received in April 2008, within one year of the December 2007 rating decision. The Veteran also submitted a July 2017 statement that he started to have pain in his hands during service due to shooting guns for long periods of time in service. He submitted results of a July 2009 MRI of his brain showing that he had mild enlargement of the pineal gland with some heterogeneity to the signal, possibly reflecting an inclusion or cyst. During a June 2014 VA examination, he stated that he broke his left arm in Honduras in 1983 or 1984 and there was no record because he was there on an illegal mission. During a November 2012 VA examination, the examiner noted bilateral foot x-rays showing bilateral plantar fascia spurs. During a simultaneous VA neck examination, the Veteran was diagnosed with cervical degenerative disc disease with a 2008 date of diagnosis. 

This evidence is clearly "new," because it postdates the December 2007 rating decision, and is also "material," because it represents an in-service occurrence of the Veteran's mental illness, carpal tunnel syndrome symptoms during service, a left arm fracture during an honorable period of service, and a current diagnosis for the Veteran's head, bilateral feet, and neck. Such evidence relates to previously unestablished elements of service connection and raises a reasonable possibility of substantiating the underlying claims. Additionally, because Dr. Hughes letter was received within one year of the December 2007 rating decision, such rating decision did not become final as it pertains to the Veteran's claim for a nervous condition. Consequently, the claims of service connection for a nervous condition, carpal tunnel syndrome, a head disability, left arm fracture, right foot disability, left foot disability, and neck disability are reopened.

III. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

Right lower eyelid injury

The Veteran's right lower eyelid injury manifests in a residual scar. During a February 2012 VA scar examination, the Veteran was noted to have a scar immediately below his right eye, approximately 18 mm. [1.8 cm.] in diameter. Length and width of the scar was 10 mm. [1 cm.] by 10 mm. [1cm.]. The scar was not painful or unstable. There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue. There was hyperpigmentation, with a total area of less than two sq. cm., but no hypopigmentation, induration and inflexibility, or abnormal texture. There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss. 

During a November 2012 VA examination, the Veteran was noted to have sustained a skull laceration with concussion during military service, resulting in a residual scar. He also sustained a right sided facial burn during service when he was involved in a truck fire, and battery acid splashed in his face, resulting in a right facial scar. One of the scars was three cm. by .5 cm, while the other was three cm. by 1.5 cm. The total area that was hypo- or hyperpigmented was six sq. cm., and there were no abnormal texture, missing underlying soft tissue, or indurated and inflexible areas. There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss. The examiner opined that the Veteran's scars were well-healed. 

During a November 2014 VA examination, the Veteran was noted to have a residual scar with hyperpigmentation that was asymptomatic. No scars were painful or unstable. Length and width of the scar was three cm. by .6 cm. There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue. The hyperpigmented area was 1.8 sq. cm. There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss. 

The Veteran is currently rated pursuant to Code 7800. A 10 percent rating is assigned when there is one characteristic of disfigurement; a 30 percent rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement; an 80 percent (maximum) rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Code 7800.

Note (1) indicates that the eight characteristics of disfigurement, for purposes of evaluation under Code 7800, are: (1) scar five or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (0.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id., Note (1).

The Board notes the inconsistency between the VA examiners about whether the Veteran has one scar or two; the Board will consider all descriptions of scars on the Veteran's right side of his face by the November 2012 VA examiner to constitute his service-connected right lower eyelid injury. 

The Veteran's scar is consistently described as at least .6 cm. in width, but there is no evidence that the scar is 13 or more cm. in length. There is no evidence that the scar was elevated or depressed on palpation, nor that the scar was adherent to underlying tissue. The hyperpigmented area does not exceed 39 sq. cm. Skin texture has not been described as abnormal, nor is underlying soft tissue missing or skin indurated and inflexible. Accordingly, the Veteran has not demonstrated more than one characteristic of disfigurement as outlined in Code 7800. Because there is there also no evidence of visible or palpable tissue loss, gross distortion or asymmetry of any features, the Veteran does not meet the criteria for any rating in excess of 10 percent disabling. Accordingly, an increased rating is not warranted.

The Board has considered whether any other Code would be more beneficial to the Veteran. His right lower eyelid disability is consistently described as only having a residual scar. The only other Code for scars that could be applicable to the Veteran is Code 7804, for scars that are unstable or painful. See 38 C.F.R. § 4.118. But because the Veteran's scar has not been described as painful or unstable, he would not be entitled to a higher rating under this Code. As a result, he is properly rated pursuant to Code 7800. 

Hiatal hernia

During a January 2008 VA examination, the Veteran reported that it was difficult for him to eat spicy or greasy foods. He developed sickness to his stomach, as well as indigestion and heartburn, which he had almost every day. He occasionally had mid-abdominal pain, but no epigastric pain. He stated that he vomited frequently. He had no difficulty swallowing foods. He had no dysphagia, dilations, or obstructions. He had no bright red blood in his stools, melena, weight loss, fevers, chills, sweats, pyrosis, or hematemesis. He had no hospitalizations or surgeries on his stomach or esophagus. 

During an October 2008 VA examination, the Veteran reported frequent episodes of heartburn. He would wake up two to three times at night with coughing and choking. He had no evidence of vomiting after eating. He was chronically constipated because he used Vicodin for back pain. 

In March 2009 VA treatment records, the Veteran reported that he normally would have substernal chest pain once a week.

During an April 2009 VA examination, the Veteran reported heartburn occasionally, with no dysphagia or regurgitation. Over the past several months he had midepigastric pain non-radiating sometimes after meals and sometimes not associated with nausea, but no vomiting. He had some dark stools that were Hemoccult negative according to his physician. The examiner opined that the Veteran appeared healthy with no bowel sounds heard. There was mild tenderness to deep pressure in the epigastrium. 

During a November 2012 VA examination, the Veteran reported pyrosis (heartburn), reflux, regurgitation, nausea (recurrent, four or more episodes per year, duration of less than one day), vomiting (recurrent, four or more episodes per year, duration less than one day), hematemesis (mild, two episodes a year, duration less than one day), and melena (transient, three episodes per year, during less than one day). The abdominal exam revealed diffuse bilateral upper quadrant and epigastric tenderness, but normal bowel sounds and no organomegaly.

In April 2016 VA treatment records, the Veteran was noted to have abdominal pain and nausea, but denied constipation, diarrhea, vomiting, bloody stools, dysuria, and hematuria. He had substernal non-exertional pain that was associated with nausea. He had had one to two episodes daily over the last one to two weeks. His appetite was good, despite his nausea. 

During a November 2016 VA examination, the Veteran reported a long history of epigastric pain and heartburn attributed to a hiatal hernia or gastroesophageal reflux disease (GERD). He had been treated for many years with medications, currently pantoprazole. The medication helped; he reported that he had difficulty eating if he does not take it. Despite the medication he continued to have epigastric pain and acid reflux. His weight fluctuated, but he has not lost significant weight recently. He had an episode of gastrointestinal bleeding earlier that year which resolved without significant change in his medication.

The Veteran is currently rated pursuant to Code 7346, for a hiatal hernia. Under Code 7346, a 60 percent (maximum) rating is assigned when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health. A 30 percent rating is assigned when there is persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating is assigned with two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114. 

The term "material weight loss" is not defined, but "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112. 

The Board finds that the evidence is at least in equipoise that the Veteran is entitled to a 30 percent rating, especially when considering the effects of medication. The record reflects recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal pain. 

A rating in excess of 30 percent is not warranted, because there is no evidence of material weight loss or anemia. Although the Veteran's episodes of vomiting and heartburn are frequent, they are of short duration. His hematemesis and melena do not occur at a frequent rate during the year; thus, the Board does not consider those symptoms to be productive of severe impairment of health. His VA treatment records do not reflect a severe impairment due to his condition. The Board also assigns probative weight to the April 2009 VA examiner's opinion that the Veteran appeared healthy. Accordingly, a rating of 30 percent, but no higher, is warranted.

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code. The Veteran has been diagnosed with a hiatal hernia, which is specifically addressed in the rating schedule. Accordingly, rating by analogy is not appropriate. See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015). The Board notes that the April 2009 VA examiner also diagnosed the Veteran's with peptic gastritis, but commented that the stomach and duodenal disorder was not the same as the Veteran's service-connected esophageal condition, because they were not significantly related. The Board affords the VA examiner's diagnosis little probative weight, because the Veteran is hardly ever diagnosed with gastritis elsewhere in the record (the Board found one October 2007 note in VA treatment records); he is overwhelmingly diagnosed with GERD and/or hiatal hernia. Accordingly, the Board continues to find that entitlement under a different Code is not proper.

Right shoulder

The Veteran is currently rated at 40 percent disabling, pursuant to Code 5201. A 40 percent rating is the maximum rating a Veteran can receive pursuant to this Code. See 38 C.F.R. § 4.71a. Accordingly, he is not entitled to a higher rating.

The Board has considered whether the Veteran could receive a higher rating pursuant to another Code. The only Codes in which a rating in excess of 40 percent disabling can be assigned for the shoulder or arm are Code 5200, for ankylosis of the scapulohumeral articulation, and Code 5202, for other impairment of the humerus. Neither the November 2012, July 2014, or November 2016 VA shoulder examinations nor VA treatment records note any ankylosis or other impairment of the right humerus. Accordingly, the Veteran should not be rated pursuant to another Code, and he is properly rated under Code 5201. As a result, the claim must be denied.

IV. Earlier Effective Date - Right Shoulder

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400. A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits). In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found. See McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

In July 2014, the Veteran was granted service connection for right shoulder impingement syndrome with shoulder strain and rotator cuff tear, effective August 29, 2013. At the time, the AOJ indicated that this was the date his claim seeking a right should disability had been received; indeed, a review of the record shows that the August 29, 2013 correspondence sought service connection for a right shoulder condition. 

The Veteran's August 2014 notice of disagreement appears to contend that the effective date should be May 29, 1989. Even if the Board were to concede that there is evidence of a right shoulder condition on May 29, 1989 (which it does not), the only way to establish an effective date earlier than August 29, 2013 would be to show both that (1) such disability first manifested prior to such date under all facts found and (2) that the Veteran had a prior claim of service connection for a right shoulder disability that remained pending, such that an earlier date of claim would be preserved. There is no evidence that the Veteran had sought service connection for a right shoulder disability at any time prior to August 2013. The August 29, 2013 claim was also not received within a year of discharge (in 1982 or 1986). Notably, the Veteran's first claim of any kind was not received until October 1991. Consequently, regardless of when the Veteran's right shoulder disability was first manifested, there is simply no basis for awarding an effective date prior to August 29, 1989 for the grant of service connection for right shoulder impingement syndrome. Therefore, the claim must be denied.

V. TDIU

The Veteran does not meet the schedular criteria for TDIU prior to August 29, 2013. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). However, all Veterans who are unable to obtain and maintain substantially gainful employment by reason of service-connected disability or disabilities "shall be rated as totally disabled." 38 C.F.R. § 4.16(b) (2016) (emphasis added).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration." Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled by the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). It defies the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance. See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring). The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. Accordingly, this contention is rejected." Id. at *5. (emphasis added). Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at *5 fn 4 (emphasis added).

In this case, there are numerous reports in the file that the Veteran's service-connected spine, left leg, and shoulder disabilities render him unable to secure and follow substantially gainful employment. See, e.g., October 2010 VA general examination (stating that the Veteran's left leg radiculopathy renders him unemployable), August 2012 opinion by Dr. A. Jung, MD (stating that the Veteran's lumbar spine disability renders him unable to engage in any type of gainful employment), and March 2014 letter by R. Giese, CRC (stating, after discussion of the Veteran's spine disability, that he is unable to secure and follow substantially gainful employment). Because a preponderance of the evidence reflects that the Veteran has been unable to secure and follow substantially gainful employment, the Board will not make the Veteran wait for any further processing by VA. See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). Therefore, entitlement to TDIU is granted.

An issue is when the TDIU grant should be effective. The Board notes that Ms. Giese opined that the Veteran has been unable to secure and follow substantially gainful employment since at least 2006, when Dr. Jung first began treating the Veteran for his chronic pain and back related impairment. The Veteran's spine disability was not service-connected until January 19, 2007; his service-connected shoulder and left leg disabilities have a later effective date than his spine disability. There is very little, if any, evidence that his service-connected disabilities prior to January 19, 2007-hiatal hernia and right lower eyelid injury-rendered him unemployable. Therefore, the Board finds that the effective date for TDIU should be January 19, 2007; thus, TDIU is granted from January 19, 2007 to August 28, 2013. 


	(CONTINUED ON NEXT PAGE)







ORDER

The appeal to reopen claims of service connection for a nervous condition, carpal tunnel syndrome, a head disability, a left arm fracture, a right foot disability, a left foot disability, and a neck disability is granted.

Entitlement to an initial rating in excess of 10 percent disabling for a right lower eyelid injury is denied.

Entitlement to an initial rating of 30 percent disabling, but no higher, for hiatal hernia is granted.

Entitlement to an initial rating in excess of 40 percent disabling for right shoulder impingement syndrome with shoulder strain and rotator cuff tear is denied.

The appeal seeking an earlier effective date for an award of service connection for right shoulder impingement syndrome with shoulder strain and rotator cuff tear is denied.

Entitlement to TDIU from January 19, 2007 to August 28, 2013 is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

PTSD and nervous conditions

It is conceded that the evidence reflects mental illness during the Veteran's period of dishonorable service. The Veteran has submitted numerous opinions by medical professionals, each related the Veteran's current mental illness to his military service. However, none of these opinions relates the Veteran's current disability to his honorable periods of service. Accordingly, at this time, the Board does not deem them adequate to demonstrate in-service occurrence or a causal relationship.

The Veteran underwent a VA examination in February 2009, but the examiner did not opine as to whether the Veteran's current mental condition is related to his honorable periods of service. Additionally, the record reflects that the Veteran had hallucinations as a child and had significant childhood trauma. This presents a problem because the Veteran's service treatment records (STRs) include an enlistment examination that notes no psychiatric problems, complaints, or diagnoses. As such, he is presumed to be of sound condition at enlistment, and may only be rebutted by clear and unmistakable evidence that a pertinent injury or disease (1) existed prior to service and (2) was not aggravated therein. 38 U.S.C. § 1111. The examiner does not provide the level of medical certainty required to rebut this presumption of soundness under the law; further clarification is needed.

Carpal tunnel syndrome

In August 2017, the Veteran stated he believes his carpal tunnel syndrome is a result of overuse of his hands from shooting guns and cannons in the field during training exercises during service. Although the Veteran underwent a VA examination for his carpal tunnel syndrome in November 2012, it does not appear that a medical opinion as to whether his disability is related to his military service has been obtained. Accordingly, remand is necessary to resolve remaining medical questions raised by the record. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Head disability

In December 2009, the Veteran underwent a VA traumatic brain injury (TBI) examination, wherein the examiner opined that the Veteran did not have a TBI. Given newly submitted evidence showing that the Veteran has a mild enlargement of the pineal gland with some heterogeneity to the signal, a new medical opinion is needed as to whether such diagnosis is related to the Veteran's military service. Additionally, the Veteran has frequently complained of headaches and memory loss during the appeal period. Because such symptoms fall within the scope of a "head disability," an opinion should be obtained as to whether such disabilities are related to his military service.

Left arm

The Veteran underwent VA examinations for his left arm in November 2012 and November 2016 (the Board notes that, although the July 2014 VA examiner discussed the Veteran's left arm, the examiner did not provide an opinion related to it). The November 2012 examiner stated it was less likely than not that the Veteran's left humeral fracture was incurred in or caused by treatment that occurred during service because it was not reflected in the Veteran's service treatment records (STRs), but did not take into consideration the Veteran's statements that he injured his left arm in service. The November 2016 VA examiner opined that the left should condition is not related to service, but did not provide a rationale. Remand is necessary to obtain an adequate opinion as to the residuals from the Veteran's left arm fracture that properly considers the Veteran's statements. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Right and left foot disabilities

As reported by the November 2012 VA examiner, the Veteran had x-rays in May 2012 demonstrating bilateral plantar fascia spurs. In August 2017, the Veteran reported an ice block fell on his feet and that his feet have never stopped hurting since that incident. STRs show that an ice block fell on the Veteran in approximately April 1986, which resulted in a left foot contusion. It does not appear that a medical opinion related to the Veteran's right foot has been obtained. Accordingly, remand is necessary for a VA examination to determine the nature and cause of the Veteran's right foot disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The November 2012 VA examiner opined that it was highly unlikely that any current left foot condition is related to the Veteran's acute left foot contusion in service because it was acute and there were no further complaints of foot pain for many years. The examiner's opinion does not consider the Veteran's statements that he has had foot pain since service. Because the opinion does not consider the Veteran's lay statements, remand is necessary for a new examination. See Dalton, 21 Vet. App. at 39-40.

Additionally, the Veteran has stated that he believes his bilateral foot problems are secondary to his service-connected spine disability. See January 2007 Application for Compensation. Thus, an opinion related to secondary service should also be obtained.

Neck disability

During a November 2012 VA examination, the Veteran reported that he was struck in the neck by a duffle bag and "[s]ince that time, he has had chronic neck pain and stiffness." The examiner opined that it was less likely than not that the Veteran's neck condition was incurred in or caused by his military service because, in part, "no chronicity" was established. The examiner failed to consider the Veteran's report that he has had chronic neck pain since his in-service accident; thus, remand is necessary for a new medical opinion. See Dalton, 21 Vet. App. at 39-40.

Hearing loss 

The Veteran underwent a VA audio examination in August 2011, wherein pure tone thresholds, in decibels, demonstrated severe hearing loss, with an average of 91 decibels in the right ear, and 103 decibels in the left; speech discrimination was 40 percent in the right ear and 32 percent in the left ear. However, during a February 2012 VA examination, the examiner noted that the Veteran was able to freely converse with him, even when, upon further inspection, the batteries in his hearing aids were dead; thus, the examiner opined that the Veteran's hearing loss was non-organic. Thereafter, in November 2016, the Veteran's audiometric test results reflected significant improvement in hearing, with an average of 44 decibels in the right ear, and 48 decibels in the left ear; speech discrimination was 96 percent in the right ear, and 98 percent in the left. Given the opinion of the February 2012 VA examiner and the Veteran's significant improvement in hearing during the appeal period, a medical opinion is necessary to determine whether the August 2011 VA examination test results were organic in nature. 

Spine

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, remand for a new VA spine examination is necessary.

Automobile and adaptive equipment

The Veteran did not state the basis for his request for automobile and adaptive equipment on this March 2014 and April 2017 Applications (VA Form 21-4502). However, in the Veteran's November 2016 VA spine examination, he attributed the use of a scooter as due to his spine and left leg disabilities. Under 38 U.S.C. § 3901, persons eligible for automobile and adaptive equipment benefits must have service-connected disabilities resulting in certain losses, such as the loss of use of one or both feet. Remand is necessary to determine whether the Veteran's spine and left leg disabilities results in the loss of one or both of his feet.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from January 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of the Veteran's psychiatric disorder(s). The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's psychiatric disorders present during the appeal period (from January 2007 to the present). If PTSD is not diagnosed, indicate clearly what criteria for such diagnosis are found lacking.

(b) Is there clear and unmistakable evidence that the diagnosed psychological disorder(s) pre-existed the Veteran's military service?

(c) If so, is there also clear and unmistakable evidence that the diagnosed psychological disorder(s) were not aggravated beyond its natural progression during service?

(d) FOR ANY AQUIRED PSYCHIATRIC DISORDER OTHER THAN PTSD DIAGNOSED, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or related to the Veteran's honorable periods of military service (May 12, 1982 to October 9, 1982 and from July 27, 1983 to July 26, 1986 ONLY)? Please explain why. The examiner is reminded that additional verification of the Veteran's statements related to his military experiences is NOT required, and the examiner should take the Veteran's statements as fact if he/she finds him credible. 

(e) IF PTSD IS DIAGNOSED, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or related to the Veteran's honorable periods of military service (May 12, 1982 to October 9, 1982 and from July 27, 1983 to July 26, 1986 ONLY)? Please explain why. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his carpal tunnel syndrome. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's carpal tunnel syndrome was incurred in or related to the Veteran's honorable periods of military service (May 12, 1982 to October 9, 1982 and from July 27, 1983 to July 26, 1986 ONLY)? Please explain why. The examiner must consider the Veteran's statements of constantly shooting guns and cannons in the field during training exercises and that he had pain during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his head disability(ies). The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all disabilities the Veteran has related to his head during the appeal period (from June 2009). The examiner should discuss the Veteran's complaints of migraines, memory loss, and his July 2009 MRI showing mild enlargement of the pineal gland with some heterogeneity to the signal, possibly reflecting an inclusion or cyst.

(b) For each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or related to the Veteran's honorable periods of military service (May 12, 1982 to October 9, 1982 and from July 27, 1983 to July 26, 1986 ONLY)? Please explain why.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of the Veteran's left arm fracture residuals. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's left arm residuals were incurred in or related to the Veteran's honorable periods of military service (May 12, 1982 to October 9, 1982 and from July 27, 1983 to July 26, 1986 ONLY)? Please explain why. The Veteran MUST consider the Veteran's statement relating to how he fractured his arm in service, if the Veteran is deemed credible.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

6. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of the Veteran's right and left foot disabilities. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's foot disabilities present during the appeal period (from June 2009). The May 2012 x-rays showing bilateral plantar fascia spurs should be discussed.

(b) Regarding each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the disability was either caused or aggravated by the Veteran's service-connected spine disability? The examiner MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's service-connected spine disability, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(c) If any foot disability is not related to the Veteran's service-connected spine disability, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or related to the Veteran's honorable periods of military service (May 12, 1982 to October 9, 1982 and from July 27, 1983 to July 26, 1986 ONLY)? Please explain why. The examiner MUST consider the Veteran's statement that he has had foot pain since service.

(d) Do any foot disabilities result in the loss of use of one or both of the Veteran's feet? "Loss of use" of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. 38 C.F.R. § 3.350(a)(2).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

7. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of the Veteran's neck disability. The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's neck disabilities present during the appeal period (from June 2009).

(b) For each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that it was incurred in or related to the Veteran's honorable periods of military service (May 12, 1982 to October 9, 1982 and from July 27, 1983 to July 26, 1986 ONLY)? Please explain why. The examiner MUST consider the Veteran's statement that he has had chronic neck pain since he was hit by a duffle-bag during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

8. After the development in the first instruction is completed, the AOJ should arrange for a retrospective medical opinion, with examination of the Veteran only if the examiner deems it necessary, to determine the nature and severity of the Veteran's bilateral hearing loss at the time of the August 2011 VA examination. After review of the record, the examiner is asked to respond to the following:

Do the test results of the August 2011 VA examination accurately reflect the organic nature of the Veteran's bilateral hearing loss? Please explain why. The examiner MUST consider the opinion of the February 2012 VA audio examiner as well as the improvement of the Veteran's hearing loss as reflected in November 2016 VA examination test results.

If the examiner can only resort to speculation, an explanation is necessary as to why that is the case.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

9. After the development in the first instruction has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected spine disability. The examiner must review the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion, in estimated range of motion measurements, if possible, based on that information).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

10. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


